Name: Council Directive 2006/108/EC of 20 November 2006 adapting Directives 90/377/EEC and 2001/77/EC in the field of energy, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: energy policy;  soft energy;  European construction; NA;  Europe;  European Union law;  electrical and nuclear industries;  prices;  EU institutions and European civil service
 Date Published: 2006-12-20; 2008-12-31

 20.12.2006 EN Official Journal of the European Union L 363/414 COUNCIL DIRECTIVE 2006/108/EC of 20 November 2006 adapting Directives 90/377/EEC and 2001/77/EC in the field of energy, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 90/377/EEC (2) and 2001/77/EC (3) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 90/377/EEC and 2001/77/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 185, 17.7.1990, p. 16. (3) OJ L 283, 27.10.2001, p. 33. ANNEX ENERGY 1. 31990 L 0377: Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (OJ L 185, 17.7.1990, p. 16), as amended by:  31993 L 0087: Commission Directive 93/87/EEC of 22.10.1993 (OJ L 277, 10.11.1993, p. 32),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003, p. 1). (a) The following are inserted in Annex I, paragraph 11:  Bulgaria: Sofia,  Romania: Bucharest,; (b) the following are inserted in Annex II, point I.(2):  Bulgaria: the country as a whole,  Romania: the country as a whole. 2. 32001 L 0077: Directive 2001/77/EC of the European Parliament and of the Council of 27 September 2001 on the promotion of electricity produced from renewable energy sources in the internal electricity market (OJ L 283, 27.10.2001, p. 33), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). (a) In the Annex the following is inserted after the entry for Belgium: Bulgaria 1,7 6 11(7) and, after the entry for Portugal: Romania 14,9 28 33 (b) in the Annex, the entry for the Community is replaced by the following: Community 372 13,2 21 (c) in the Annex, footnotes (**) and (***) are replaced by the following: (**) Data refer to the national production of RES-E in 1997, except for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia where data refer to 1999, and for Bulgaria and Romania where data refers to 2001. (***) The percentage contributions of RES-E in 1997 (in 1999-2000 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, in 2001 for Bulgaria and Romania) and 2010 are based on the national production of RES-E divided by the gross national electricity consumption. For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, gross national electricity consumption is based on 2000 data. For Bulgaria and Romania gross national electricity consumption is based on 2001 data. In the case of internal trade of RES-E (with recognised certification or origin registered) the calculation of these percentages will influence 2010 figures by Member State but not the Community total.. (d) In the Annex, the following footnote concerning the entry for Bulgaria is added: (7) On the basis of the preliminary analysis and the updated information, the 11 % target is based on a positive development of renewable energies and on favourable climate conditions. The possibility of reaching this indicative target is highly dependent upon the total annual rainfall, timing of rainfall during the year and inflow as well as other climatic factors heavily affecting the level of hydropower production and utilization of solar and wind energy. Furthermore, the RES utilization is limited by the relevant environmental and related national legislation corresponding to the respective EU legislation..